UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7951


ROBERT MARTIN BARRITT,

                  Petitioner - Appellant,

             v.

WARDEN DAVID BALLARD,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:08-cv-00043-REM-JS)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Martin Barritt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert         Martin   Barritt         seeks     to    appeal      the    district

court’s      order       accepting        the     recommendation        of    the     magistrate

judge       and    denying         relief     on    his     28    U.S.C.      §     2254      (2006)

petition.          The order is not appealable unless a circuit justice

or    judge       issues      a    certificate         of   appealability.            28      U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue       absent       “a       substantial       showing       of    the       denial      of    a

constitutional           right.”            28    U.S.C.      § 2253(c)(2)          (2006).          A

prisoner          satisfies          this        standard        by    demonstrating              that

reasonable         jurists         would     find      that      any    assessment          of     the

constitutional           claims      by     the    district       court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Barritt has

not     made      the    requisite          showing.           Accordingly,          we     deny    a

certificate         of     appealability           and      dismiss     the       appeal. *         We

dispense          with    oral       argument       because       the     facts       and        legal


        *
       We decline to consider claims Barritt seeks to raise in
this court, which claims were not previously raised first in the
district court. See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993).



                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3